 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STACY ROJAS, et al.,                           No. 1:17-cv-01514-DAD-JLT
12                        Plaintiffs,
13             v.                                       ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14       EDMUND G. BROWN, JR., et al.,
                                                        (Doc. No. 48)
15                        Defendants.
16

17            Stacy Rojas, Ivett Ayestas, Sarah Lara, and Claudia (“Isaac”) Medina 1 are or were at one

18   time incarcerated at Central California Women’s Facility. Plaintiffs contend they each were

19   assaulted by employees of the California Department of Corrections and Rehabilitation.

20   Defendant Timothy Tegtmeyer seeks dismissal of the claims brought against him by plaintiffs

21   pursuant to Rule 12(b)(5) of the Federal Rules of Civil Procedure, for failure to timely effect

22   service. (Doc. No. 39 at 1.) In addition, defendant Tegtmeyer seeks to join the defendants’

23   previously filed motion for misjoinder and motion to dismiss. (Id.)

24            On October 5, 2018, the magistrate judge issued findings and recommendations finding

25   that plaintiffs failed to demonstrate good cause for their failure to comply with the service

26   deadline. (Doc. No. 48 at 5.) However, the magistrate judge also observed that Rule 4(m) of the

27
     1
      On March 15, 2019, the undersigned adopted the findings and recommendations of the
28   magistrate judge to sever the claims of plaintiff Medina from this action. (Doc. No. 53.)
                                                        1
 1   Federal Rules of Civil Procedure “permits a district court to enlarge the time for service ‘even if

 2   there is no good cause shown.’” (Id.) (quoting Henderson v. United States, 517 U.S. 654, 658 n.5

 3   (1996)). The findings and recommendations noted that service upon defendant Tegtmeyer was

 4   accomplished, and that the delay in service would not hamper his ability to defend the claims

 5   brought against him in light of the current procedural posture of the action. (Id. at 6.) Therefore,

 6   the magistrate judge recommended that defendant Tegtmeyer’s motion to dismiss for untimely

 7   service be denied. In addition, the magistrate judge recommended that defendant Tegtmeyer’s

 8   request to join the prior motion be granted in light of plaintiffs’ non-opposition. (Id. at 7.)

 9          Plaintiffs were given fourteen days to file objections to the recommendations. (Id.) To

10   date, no objections have been filed and the time period for doing so has expired.

11           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court conducted a de

12   novo review of the case. Having carefully reviewed the file, the court finds the findings and

13   recommendations are supported by the record and proper analysis.

14          Accordingly,

15               1. The findings and recommendations issued October 5, 2018 (Doc. No. 48) are

16                  adopted in full;

17               2. Defendant Tegtmeyer’s motion to dismiss pursuant to Rule 12(b)(5) (Doc. No. 39)

18                  is denied;

19               3. Defendant Tegtmeyer’s request to join the other defendants’ prior motion for

20                  misjoinder and to dismiss is granted; and
21               4. The Clerk of the Court shall file a copy of this order in Medina v. Kernan et al.,

22                  Case No. 1:19-cv-00345-DAD-JLT.

23   IT IS SO ORDERED.
24
        Dated:     March 18, 2019
25                                                       UNITED STATES DISTRICT JUDGE

26
27

28
                                                         2
